Citation Nr: 0507393	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the San 
Diego, California, regional office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran and his 
daughter testified at a hearing before the undersigned.

The veteran, at his July 2004 personal hearing, raised claims 
of entitlement to increased ratings for hearing loss and 
post-operative residuals of bilateral pterygium; as well as 
entitlement to service connection for another eye disability, 
including secondary to diabetes mellitus and/or hypertension.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
that is required on your part.


REMAND

Initially, the Board finds that the new claims raised at the 
July 2004 personal hearing are inextricably intertwined with 
the veteran's claim for a TDIU.  Therefore, adjudication of 
the TDIU claim must be deferred pending RO adjudication of 
these claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Next, the Board notes that portions of the veteran's 
testimony from his July 2004 personal hearing were inaudible 
for transcription purposes.  Therefore, on remand, the 
veteran must be asked if he desires another hearing.  
38 C.F.R. § 20.700 (2004).

The Board also notes that the veteran testified at his 
personal hearing that there were outstanding contemporaneous 
records of his at Camp Pendleton and the North County VA 
Medical Center, as well as with a Dr. Enrico Mito of Oncology 
Therapies of Vista.  While he subsequently filed with VA his 
outstanding records from Camp Pendleton, no records were 
received from these other locations.  Therefore, on remand, 
VA should attempt to obtain and associate with the claims 
file all his outstanding treatment records from these other 
locations.  38 U.S.C.A. § 5103A(b) (West 2002).

The veteran also testified that a number of his service 
connected disabilities, including his diabetes mellitus, 
hypertension, post-operative bilateral pterygium, and 
prostate cancer, have increased in severity since his last VA 
examination in May 2003.  Therefore, on remand, the veteran 
must be afforded new VA examinations to ascertain the current 
severity of each of his service-connected disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159, 3.326 
(2004); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Given the veteran's claim that his service-connected 
disabilities prevent him from obtaining and maintaining 
substantial gainful employment, on remand, he should also be 
afforded a social and industrial survey to assess his 
employment history and day-to-day functioning and the RO 
should consider whether he meets 38 C.F.R. § 3.321(b)(1) 
(2004) criteria for submission of his claim to the Director 
of Compensation and Pension for extra-schedular 
consideration.

Given the above development, on remand, the RO should also 
provide the veteran with updated Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), notice.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should develop and adjudicate 
the veteran's claims of entitlement to 
increased ratings for hearing loss, post-
operative residuals of bilateral 
pterygium, hypertension, prostate cancer, 
as well as entitlement to service 
connection for another eye disability, 
including secondary to diabetes mellitus 
and/or hypertension.

2.  As to the claim for a TDIU, the RO 
should notify the veteran that part of 
his testimony from his July 2004 personal 
hearing was not audible for transcription 
purposes, and asked if he desires another 
hearing.  The RO should thereafter take 
all appropriate actions as well as 
memorialize these actions in the claims 
files. 

3.  The RO, after obtaining all needed 
authorizations, should attempt to obtain 
and associate with the claims files all 
outstanding treatment records from Camp 
Pendleton, the North County VA Medical 
Center, and from Dr. Enrico Mito of 
Oncology Therapies of Vista, California.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA examinations to ascertain 
the current severity of ALL of his 
service connected disabilities.  The 
claims folders are to be made available 
to the examiners for review in 
conjunction with the examinations.  In 
accordance with the latest AMIE 
worksheets, the examiners are to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of all current adverse 
symptomatology related to each service 
connected disability. 

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a social and industrial 
survey to assess his employment history 
and day-to-day functioning.  The claims 
folders are to be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to provide an opinion, based on the 
results of the survey, if the veteran, 
due to service-connected disabilities 
alone, is precluded from obtaining and 
maintaining substantial gainful 
employment. 

6.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  If additional evidence or information 
received triggers a need for further 
development under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken.  See 
Quartuccio; 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

8.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim for a TDIU.  The readjudication 
should include a discussion of whether 
the veteran meets 38 C.F.R. § 3.321 
criteria for submission of his claim to 
the Director of Compensation and Pension 
for extra-schedular consideration.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


